DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 6/11/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

	Double Patenting
Claims 1, 4, 5, 8, 9, 14-16, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 8, 14-16, 18 and 19 of U.S. Patent No. 11,073,591. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose everything recited in the present application.
Regarding claim 1, claim 1 of US 11,073,591 discloses a method for generating private eLoran signals, comprising:
receiving, by a transmitter, a transmission key, wherein the transmitter is configured to transmit a transmission at a fixed time (col. 21, ll. 4-6);
determining, by the transmitter, a pseudo-random transmission time for transmitting the transmission, wherein the pseudo-random transmission time is determined using the transmission key (col. 21, ll. 7-12); and
initiating transmission, by the transmitter, of the transmission at the pseudo-random transmission time (col. 21, ll. 13-14).

Regarding claim 4, see claim 3 of US 11,073,591.
Regarding claim 5, see claim 4 of US 11,073,591.

Regarding claim 8, claim 8 (including claim 7, on which claim 8 depends) of US 11,073,591 discloses a system for transmitting private eLoran signals, the system comprising:
an encoding unit configured to (claim 7, col. 21, ll. 36):
determine a pseudo-random transmission time for a transmission wherein the system is configured to transmit the transmission within a time slot, and wherein the pseudo-random transmission time is such that the transmission completes in the time slot see claim 7, col. 21, ll. 37-43, and claim 8, col. 21, line 49 – col. 22, line 5);
and a transmission unit configured to:
transmit the transmission at the pseudo-random transmission time (claim 7, col. 21, ll. 43-46).

Regarding claim 9, see claim 7 of US 11,073,591 (col. 21, ll. 41-43).
Regarding claims 14-16, see claims 14-16 of US 11,073,591.
Regarding claims 19 and 20, see claims 18 and 19 of US 11,073,591. 

Allowable Subject Matter
Claims 2, 3, 6, 7, 10-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruno et al. (US 2017/0372617) discloses eLoran.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/30/2022